PER CURIAM.
The employer/carrier appeal, and Claimant cross-appeals, an order from the Judge of Compensation Claims (JCC) awarding compensability and temporary indemnity benefits for Claimant’s asthma, but denying the request for payment of a bill from Dr. Al-Andary, and denying additional indemnity benefits. We affirm the issues on appeal, and one of the issues on cross-appeal, without comment. We reverse as to the remaining issue on cross-appeal, which challenges the JCC’s denial of the request for payment of a bill from Dr. Al-Andary.
The JCC’s only reason for denying that request was her factual determination that the bill was not in evidence. Our review of the record shows the bill was in evidence, and admitted at the hearing. Accordingly, the JCC’s denial of that claim is reversed. The JCC’s order is affirmed in all other respects.
AFFIRMED in part, REVERSED in part, and REMANDED for proceedings consistent with this opinion.
ALLEN, DAVIS, and BENTON, JJ., concur.